                 IN THE UNITED STATES DISTRICT COURT

                        FOR THE DISTRICT OF DELAWARE

CAREDX, INC.,                         )
                                      )
                                      )
                   Plaintiff,         )
                                      )
                   v.                 ) Civ. No. 19-662-CFC
                                      )
NATERA, INC.,                         )
                                      )
                   Defendant.         )

                           MEMORANDUM ORDER

      Pending before me are Defendant Nateras, Inc.'s objections (D.I. 32) to the

Magistrate Judge's Report and Recommendation issued on December 20, 2019

(D.I. 28). The Magistrate Judge recommended in his Report and

Recommendation that I deny in part and grant in part Natera' s motion to dismiss

the Complaint filed by Plaintiff CareDx, Inc. (D.I. 8). I have reviewed the Report

and Recommendation, the objections, and CareDx's response (D.I. 35).

      Natera objects to the Magistrate Judge's recommendation that I deny

Natera's motion insofar as it seeks to dismiss Counts One and Three of the

Complaint. Count One alleges false advertising under the Lanham Act, 15 U.S.C.

§ l 125(a). Count Three alleges unfair competition. The Magistrate Judge had

the authority to make his findings and recommendation under 28 U.S.C. §

636(b){l)(B). I review his findings and recommendation de novo. § 636(b){l);
see also Fed. R. Civ. P. 72(b)(3); Brown v. Astrue, 649 F.3d 193, 195 (3d Cir.

2011).

Count One

         Natera makes two principal objections to the Magistrate Judge's

recommendation that I not dismiss Count One. First, it argues that the Magistrate

Judge erred in concluding that allegations of potential future harms are sufficient to

establish the proximate cause element of a Lanham Act claim. The language of

the Lanham Act, however, expressly authorizes suit by a plaintiff"who believes

that he or she is or is likely to be damaged by" a defendant's false advertising. §

1125(a) (emphasis added). And, as the Magistrate Judge noted, "courts have

consistently indicated that a plaintiff has standing to bring a false advertising claim

where it sufficiently alleges that it is likely to be damaged by a defendant's false

representations." D.I. 28 at 11 n.6 (collecting cases).

         Second, Natera argues that the Magistrate Judge erred in concluding that the

Complaint alleges "facts that would show that the at-issue statements are false and

misleading." D.I. 32 at 6 (emphasis in original). According to Natera, "[t]he

Complaint does not allege that Natera misquoted or misrepresented any of the

figures set forth in the relevant studies, or that Natera failed to correctly cite the

publicly available scientific studies." Id. This assertion is a red herring. Of

                                            2
course the Complaint does not allege misquoting, incorrect citation, or

misrepresenting the figures cited in the relevant studies. The thrust of the

Complaint is that Natera falsely and misleadingly suggested that the relevant

studies show that Natera's product was superior to CareDx's product when in fact

( 1) the studies are not head-to-head studies that would support comparisons of the

two competing products and (2) the Natera study is flawed and unreliable. D.I. 1

11 4, 27.   An implicit premise of these allegations is that Natera accurately quoted

and cited the relevant studies and the figures in those studies. The Complaint

alleges that Natera "manipulate[ed] ... [the Natera Study's] test results," id. 138,

and "ma[d]e false and misleading representations about the Natera Study's

Results," id. at 14; the Complaint did not allege, and need not have alleged, that the

reported test results were themselves false statements.

      Natera's contention that the Magistrate Judge erred in concluding that

"CareDx does not challenge statements made in the Natera Study Publication

itself," D.I 28 at 20, fails for the same reason. Again, the Complaint does not take

issue with any particular statement in the Natera Study (or any other study); rather,

it alleges that the Natera study was flawed and that, "[e]ven putting aside" the

question of its validity, the study' s "methodology ... differs so significantly [from

the methodology employed by the CareDx study] that it is entirely improper to

                                           3
draw meaningful or reliable comparisons between the performance of the two

products" that were tested respectively in the two studies. D.I. 1 ,r 4.

      Natera' s assertion that its advertisements on which the Complaint relies "do

nothing to suggest any head-to-head study," D.I. 32 at 8, is easily dismissed. The

alleged false advertisements set forth in the Complaint do suggest a head-to-head

study. For example, the Complaint alleges that a June 2018 Press Release issued

by Natera stated that "the performance data" from the study ofNatera's product

"compares favorably against the competition [citation to the CareDx Study], which

reported only 59% sensitivity in a 2017 study." D.I. 1 ,r 40 (brackets in original).

The CareDx study cited in the Press Release was for the CareDx product that

competes directly with Natera's product. Thus, as the Magistrate Judge correctly

noted, the Complaint's allegations "expressly compare the assays that directly

relate to [the parties' competing] products." D.I. 28 at 19 (emphasis in original).

      Natera's assertion that "[a]ll that is pied is a disagreement in how the science

was conducted" in the Natera Study, D.I. 32 at 7, is similarly belied by the 'xexpress

language of the Complaint. As noted above, the Complaint alleges that "[e ]ven

putting aside the substantial flaws that render the Natera Study unreliable, the

methodology of the two studies differs so significantly that it is entirely improper

to draw meaningful or reliable comparisons between the performance of the two

                                           4
products" that were tested respectively in the two studies. D.I. 1 ,r 4 (emphasis

added).

      In short, none ofNatera's arguments persuade me that the Magistrate Judge

erred in denying Natera's motion to dismiss Count I.

Count Three

      Natera argues that the Magistrate Judge erred in not dismissing CareDx's

unfair competition claim because the Complaint failed to allege with sufficient

particularity "a reasonable expectation of entering a valid business relationship,

with which the defendant wrongly interferes, and thereby defeats the plaintiff's

legitimate expectancy and causes him harm." D.I. 32 at 9. I agree with the

Magistrate Judge, however, that even though the Complaint's allegations on this

topic "could have been more factually robust," D.I. 28 at 27, they are sufficient to

withstand a motion to dismiss. I am persuaded that the allegations in paragraphs

51, 52, 53, and 69 of the Complaint provide adequate notice to Natera of the unfair

competition claim.

      WHEREFORE, on this 24th day of January in 2020, IT IS HEREBY

ORDERED that:

      1. Defendant's Objections to the Magistrate Judge's Report and

          Recommendation (D.I. 32) are OVERRULED;

                                          5
2. The Report and Recommendation (D.I. 28) is ADOPTED;

3. Defendant's motion to dismiss (D.I. 8) is GRANTED IN PART AND

   DENIED IN PART;

4. Counts II and IV are DISMISSED WITHOUT PREJUDICE; and

5. Plaintiff shall have 14 days from today to file an amended complaint.




                                         ~        ~a
                                         TED STATES DIS
                                                        flC




                                  6
